United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2090
                                    ___________

Michael Ross Behr,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
United States of America,                *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: November 4, 2010
                                 Filed: November 4, 2010
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Michael Behr appeals the district court’s1 dismissal of his complaint alleging
that the Internal Revenue Service (IRS) improperly collected taxes from him. Upon
careful de novo review, see Carter v. Arkansas, 392 F.3d 965, 968 (8th Cir. 2004) (de
novo review of Fed. R. Civ. P. 12(b)(6) dismissal); Lemonds v. St. Louis County, 222
F.3d 488, 492 (8th Cir. 2000) (de novo review of Fed. R. Civ. P. 12(b)(1) dismissal),
we affirm for the reasons stated by the district court, see 8th Cir. R. 47B.
                        ______________________________

      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota, now retired.